UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1300


RONA ROSEMOND ANSAH,

                    Plaintiff - Appellant,

             v.

WALMART STORES, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:16-cv-01351-JCC-IDD)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rona Rosemond Ansah, Appellant Pro Se. John Mark Murdock, BENTON POTTER
MURDOCK, PC, Falls Church, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rona Rosemond Ansah appeals the district court’s order dismissing her civil

action for failure to state a claim under Fed. R. Civ. P. 12(b)(6). We have reviewed the

record and find no reversible error. Accordingly, we deny Ansah leave to proceed in

forma pauperis and dismiss for the reasons stated by the district court. Ansah v. WalMart

Stores, Inc., No. 1:16-cv-01351-JCC-IDD (E.D. Va. Feb. 7, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            2